Priority
The applicant's claim for benefit of Provisional Patent Application Serial No. 62/579,748 filed 10/31/2017 has been received and acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In the Title
KNOWLEDGE SEARCH ENGINE PLATFORM METHOD, SYSTEM, AND NON-TRANSITORY COMPUTER-READABLE MEDIUM FOR ENHANCED BUSINESS LISTINGS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention.

Claims 1-20 are allowable as follows:
The most relevant prior art made of record includes Goldstein et al. (US 2017/0134335 A1), Haubold et al. (US 2018/0182013 A1), and newly cited Lerman et al. (US 2014/0129591 A1). Goldstein discloses receiving a communication that is part of a conversation and inferring a preference to trigger a search process and networked travel system that includes a search engine and natural language processing module. The preference is inferred using a sentiment analysis module that looks at the types of questions that are asked a message, such as booking a particular brand of hotel, and the search engine constructing an API request and making API calls to third party systems in order to request information. Goldstein further discloses a natural language processing module that uses natural language processing algorithms to understand what the user has communicated and extracting and parsing the communication in order to identify key terms that are then provided to a constructor module to generate the search query. Goldstein further discloses the search engine receiving the constructed search query and triggering third-party systems, via API calls, to identify the information or matching options in their respective databases. Goldstein further discloses that the user can communicate responses to clarify information to the system and that these clarifications can be communicated via text message or chat message. Goldstein further discloses that following the clarification send by the user, the search process is performed including triggering third-party systems, via API calls, to identify the information or matching options in their respective databases.
Goldstein is deficient in a number of ways. As written, the claims require that the user dialog interface is generated by the processing device of the source system to display to the user device to enable a communication to collect additional information to supplement the knowledge information; that the additional information is being used to supplement knowledge information; transmitting a second communication comprising a recommended update to the third-party provider search system, wherein the recommended update comprises the knowledge information and the additional information; and responsive to receiving the additional information, transmitting one or more additional communications to one or more of a merchant system associated with the product brand data or another third-party provider search system, wherein the one or more additional communications comprises the knowledge information and the additional information. 

Regarding Haubold, Haubold teaches a search engine computing system that provides a request for information to user and the user being provided with the request by an instant message or other messaging function on an application. Haubold further teaches that when provide responses with additional data to support or contradict the inventory data provided by the merchant, if enough users provide a similar response, then that data can be used to supplement, refine, replace, or support the merchant computing system inventory data. Haubold further teaches that the search engine computing system is provided by a third-party source. Haubold further teaches that the improved inventory data provided by the users allows merchants to become aware of inaccurate data and update said inaccurate data.
Though disclosing these features, Haubold does not disclose or render obvious the features discussed above.

Regarding Lerman, Lerman teaches a merchant being able to update their product listing data by accessing a single source system that then provides the updated listings to multiple third-party search providers.
Though disclosing these features, Lerman does not disclose or render obvious the features discussed above.

Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Goldstein, Haubold, and Lerman, and the totality of the prior art. While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.

Goldstein, Haubold, and Lerman, however, do not teach or suggest, alone or in combination the claimed invention. Examiner emphasizes that the prior art/additional art would only be combined and deemed obvious based on knowledge gleaned from the applicant’s disclosure. Such a reconstruction is improper (i.e. hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Cited NPL reference U (cited 07/11/2022 in PTO-892) teaches a process-based search engine that extents traditional search engines and includes a process base of knowledge that web users can update and a search engine that invokes Google SOAP APIs to perform query-based searches, but does not teach or suggest alone or in combination the claimed invention.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Altscher et al. (US 2012/0252497 A1) teaches a location-based question and answer mobile application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684          

/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625